F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      May 21, 2007
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court


 R OBER T K EV IN H EN N ELLY ,

               Plaintiff-Appellant,                     No. 06-2265
          v.                                       District of New M exico
 FLO R D E M A RIA O LIV A ,                       (D.C. No. CIV-06-613)
 M ARGARET KEGEL, Domestic
 R elations H earing O fficer, SH ARON
 PINO, Guardian Ad Litem and
 BARBARA VIGIL, First Judicial
 District Judge,

               Defendants-Appellees.



                            OR D ER AND JUDGM ENT *


Before BR ISC OE, EBEL, and M cCO NNELL, Circuit Judges.


      In July 2006, Robert Kevin H ennelly brought suit in federal district court

against his former wife and various state officials. He styled his action, brought

under 42 U.S.C. § 1983, as a Complaint for Damages and Emergency Injunctive



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Relief. The suit arose from an apparently ongoing custody dispute in New

M exico state court concerning M r. Hennelly’s minor child. In his complaint, M r.

Hennelly claimed that his former wife, Flor de M aria Oliva, the New M exico

domestic relations hearing officer, his child’s court-appointed guardian ad litem,

and the state court judge who heard his case violated his due process rights by

denying M r. Hennelly access to his child. M r. Hennelly is proceeding pro se.

      After carefully reviewing his pleadings, on August 11, 2006, the District

Court for the District of New M exico dismissed M r. Hennelly’s suits against the

state officials for failure to state a claim. A month later, the district court

dismissed M r. Hennelly’s claim against his former wife as w ell and denied his

request to amend his complaint. The court recognized that at such an early stage

of litigation, dismissal is appropriate only when the plaintiff “can prove no set of

facts in support of his claim to entitle him to relief.” M organ v. City of Rawlins,

792 F.2d 975, 978 (10th Cir. 1986). It was careful to construe M r. Hennelly’s

pleadings liberally, in keeping w ith the plaintiff’s status as a pro se litigant.

Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

      The district court ultimately concluded that New M exico State Court Judge

Barbara Vigil and Hearing Officer M argaret Kegel were entitled to absolute

judicial immunity, as M r. Hennelly’s allegations concerned actions Judge Vigil

and Officer Kegel took in their judicial capacities within the jurisdiction of the

state court. M ireles v. Waco, 502 U.S. 9, 13 (1991). The district court found

                                           -2-
Sharon Pino, the guardian appointed by the N ew M exico court to represent M r.

Hennelly’s minor child, would qualify for quasi-judicial immunity if she acted

under color of state law. But the court correctly noted that we have held the

guardians ad litem are not state actors for purposes of § 1983, because they give

their “undivided loyalty to the minor, not the state.” M eeker v. Kercher, 782 F.2d

153, 155 (10th Cir. 1986). Therefore the district court found M s. Pino was not

susceptible to suit under § 1983. For a similar reason, the court dismissed the

claim against M r. Hennelly’s former wife: she is a private citizen, the court held,

not acting under color of state law.

      Finally, the court found that a pair of jurisdictional doctrines prevent a

federal court from granting relief in any event. The Rooker-Feldman doctrine,

see Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court

of Appeals v. Feldman, 460 U.S. 462 (1983), precludes inferior federal courts

from reviewing the final decisions of state tribunals. See Crutchfield v.

Countrywide Home Loans, 389 F.3d 1144, 1147 (10th Cir. 2004). In the

alternative, if the state-court judgment against M r. Hennelly is not final, the

Younger abstention doctrine prevents the federal district court from interfering in

an ongoing state proceeding. Weitzel v. Div. of Occupational & Prof’l Licensing

of the Dep’t of Commerce of Utah, 240 F.3d 871, 875 (10th Cir. 2001). Either

way, the federal courts lack jurisdiction.




                                             -3-
      After reviewing the district court’s opinion de novo, see Guttman v. Khalsa,

446 F.3d 1027, 1031 (10th Cir. 2006), we AFFIRM the judgment of the district

court for the reasons articulated in its two dismissal orders. In light of the court’s

thorough analysis there of the relevant facts and law , we find no need to

elaborate. Accordingly, M r. Hennelly’s appeal is DISM ISSED.

      Appellant’s motion to proceed in form a pauperis is also DENIED.

                                               Entered for the Court,

                                               M ichael W . M cConnell
                                               Circuit Judge




                                         -4-